Citation Nr: 1106706	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  06-21 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for the residuals of traumatic 
iritis of the eyes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to February 
1984.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 2005 rating decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection, in relevant part, 
for traumatic iritis, claimed as left eye blurred vision.  After 
the Veteran perfected his appeal, the claims file was transferred 
to the St. Petersburg, Florida, RO upon the Veteran's relocation 
to that jurisdiction.

The Veteran testified at a hearing before the undersigned in July 
2007 in St. Petersburg, Florida.  A transcript of that hearing is 
of record. 

The case was remanded by the Board in May 2008 for additional 
development that included VA examinations and medical opinions.  
The case has been returned to the Board, which then remanded this 
claim for further development in July 2009.

The Veteran submitted a completed VA Form 21-686 in June 
2009 directly to the Board, which indicates the Veteran is 
claiming one dependent, but this declaration of status of 
dependents has not been acted upon by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran experienced a right eye traumatic iritis in 
service in December 1983. 

2.  The Veteran did not sustain a left eye injury or disease in 
service.

3.  The Veteran did not experience chronic symptoms of eye 
disorder, including traumatic iritis, in service.

4.  The Veteran did not experience continuous symptoms of eye 
disorder, including traumatic iritis, after service separation in 
February 1984.

5.  The Veteran does not have a current eye disability.  

6.  The current findings of vitreous floaters are not related to 
service, including the in-service right eye traumatic iritis 
injury. 


CONCLUSION OF LAW

The criteria for service connection for residuals of traumatic 
iritis of the eyes have not been met.  38 U.S.C.A. §§ 1131, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.6(a), 3.102, 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) 
inform the claimant about the information and evidence necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that the VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) 
held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that the 
VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include (1) the Veteran's status; 
(2) the existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) the degree of 
disability; and (5) the effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim, and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
Veteran that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id.

A July 2005 VCAA notice substantially satisfied the provisions of 
38 U.S.C.A. 
§ 5103(a).  In this letter, the RO informed the Veteran about the 
information and evidence not of record that was necessary to 
substantiate his claims; the information and evidence that VA 
would seek to provide; the information and evidence the Veteran 
was expected to provide; however, this notice did not provide 
information required by Dingess.  Subsequent notice letters 
mailed in March 2006 and June 2008 provided the information as 
required by Dingess, and the Veteran's claim was readjudicated in 
the August 2010 supplemental statement of the case.

Also, the evidence does not show that any notification 
deficiencies, with respect to either timing or content, have 
resulted in prejudice.  The record raises no plausible showing of 
how the notice provided affected the essential fairness of the 
adjudication.  The Board finds the duty to notify the Veteran in 
this case is satisfied.

The Board finds that all necessary assistance has been provided 
to the Veteran.  The evidence of record indicates that the VA 
acquired the Veteran's VA and service treatment records to assist 
the Veteran with his claims.  At hearing the Veteran did not 
identify any private practitioner who had provided him with any 
diagnosis or treatment pertaining to his eyes.  

In fulfilling the duty to assist, the Veteran was provided with a 
VA eye examination in November 2008, to which an examiner 
attached an addendum opinion in August 2009.  The Board finds 
that its remand instructions have been substantially complied 
with, and that the examination and addendum opinion are 
sufficiently thorough and productive of medical findings 
regarding the nature and etiology of the claim for service 
connection for residuals of traumatic iritis of the eyes.   

In view of the foregoing, the Board finds that VA has fulfilled 
its duties to notify and assist the Veteran in the claims under 
consideration.  Adjudication of the claims at this juncture, 
without directing or accomplishing any additional notification 
and/or development action, poses no risk of prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection for Eye Disorder

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  38 U.S.C.A.  
§ 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  With chronic 
disease as such in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent causes.  
If a condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R.  
§ 3.303(d).

Service connection generally requires competent evidence showing: 
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 
Vet. App. 498 (1995).

In this case, the service treatment records reflect that in 
December 1983 the Veteran sought care for his right eye.  The 
service provider noted an obvious abrasion inside the right eye 
(OD) with discoloration.  The assessment was corneal abrasion or 
orbital bruise.  The Veteran was directed to the service hospital 
emergency room.  The December 1983 emergency room report noted 
his right eye (OD) was poked in the gym by a finger.  The 
assessment there was conjunctiva tear.  He was further referred 
to another consultation and sent home with a patch for 24 hours, 
bedrest, and Tylenol.  The next day consultation again described 
the injury as pertaining only to the right eye.  The assessment 
was traumatic iritis OD and commotio retinae OD.  

Service treatment records further show that the Veteran returned 
for the final follow-up evaluation days later.  The assessment 
was that the traumatic iritis OD had resolved and the commotion 
retinae OD had resolved.  He was advised to return if there were 
problems.  The service treatment records contain no further 
evaluations for the right eye, and there are no treatment reports 
containing any complaints, symptoms, or treatment for the left 
eye.  The February 1984 Report of Medical Examination prepared 
for separation found the eyes clinically normal.   

The Veteran testified before the undersigned in July 2007 that 
his left eye experienced two traumas in service.  He reported 
that while marching during service, as he knocked down branches 
to pass through, a branch hit him in the eye.  He reported that 
the other incident occurred while at a sporting event when 
another player elbowed him in the eye.  The Veteran summarized 
these incidents as his having a continuous problem with his left 
eye.  He also testified that he had had vision tests over the 
years and complained to the private examiners that his eye was a 
"little weak"; however, the Veteran remembered that while these 
private examiners would agree the eye was "weak," he would be 
told his eyes were otherwise alright.  The Veteran also testified 
he experienced black dots in his eye since service, but no pain 
or flare-ups of infection.  

VA treatment reports of record are dated over the course of 
several months in 1990 pertain to the Veteran's left leg and 
ankle, and contain no mention of any complaint pertaining to the 
Veteran's eyes. 

In November 2008 the Veteran was afforded a VA eye examination.  
The claims file was reviewed.  The Veteran again described his 
injury as being struck in the left eye by a tree branch and 
described seeing floating spots intermittently, though more so of 
late.  Both eyes were examined, with the symptoms of "floaters" 
noted for both eyes.  The examiner assessed in the negative for 
residuals of an eye injury.  The findings on fundoscopic 
examination and slit lamp examination were both normal.  The 
diagnosis was vitreous floaters.  The examiner found no 
conjunctivitis, iritis, retinitis, scleritis, or other eye 
disease currently active.  In the opinion, the examiner noted the 
history of vitreous floaters, which the examiner considered a 
common condition that tends to be benign in nature unless the 
retina was involved.  For this Veteran, the examiner found the 
floaters minimum and the Veteran's retina was not involved.  The 
examiner expected the Veteran to continue to notice these 
floaters.  

In the August 2009 addendum opinion provided by a different VA 
examiner, that optometrist opined that the vitreous floaters were 
less likely than not related to the traumatic iritis event.  This 
examiner found the traumatic event, which occurred to the front 
(anterior) of the eye, had resolved with no residuals.  Vitreous 
floaters occur in the back of the eye (posterior segment) and are 
a normal finding in many patients.  The Veteran had vitreous 
floaters of a minimum degree such that they presented no threat 
to his vision.  The examiner repeated that there was no evidence 
these vitreous floaters were anything but normal.    

The Board observes there is no medical evidence that contradicts 
this opinion, and the Veteran himself testified that following 
vision examinations he was told that he was "alright."  The 
Veteran is competent to report the assessments of medical 
providers.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007).

After a review of all the evidence of record, the Board finds 
that, while there was a traumatic occurrence to the Veteran's 
right (OD) in service, resulting in a diagnosis of traumatic 
iritis, this injury resolved, and the Veteran did not experience 
chronic eye symptoms in service.  The February 1984 separation 
physical examination found the eyes, both left and right, 
clinically normal.  

The Board finds that the weight of the evidence demonstrates that 
the Veteran did not experience a left eye injury or disease in 
service, including no chronic symptoms of left eye disorder in 
service.  While pursuant to his compensation claim, in July 2007, 
the Veteran has testified of two left eye injuries in service, 
other, more contemporaneous and more probative evidence of record 
outweighs such recent testimony.  While it is plausible that a 
tree branch may have brushed against the Veteran's left eye in 
service, there is no evidence that such event caused any left eye 
injury or produced any residual disability.  Service treatment 
records are negative for any complaints, findings, diagnosis, or 
treatment for left eye injury or disease.  The Veteran's 
described injury of having his left eye hit with a branch in 
service did not result in chronic symptoms of eye disability in 
service.  

The Veteran's report of right eye injury in service in December 
1983, including complaints and symptoms, were made for purposes 
of obtaining treatment of the eye.  For this reason, the 
contemporaneous in-service report of injury, complaints, and 
symptoms of right eye disorder, without mention of left eye 
disorder, are of high probative value in demonstrating an absence 
of left eye disorder in service.   See Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997) (lay statements found in medical records when 
medical treatment was being rendered may be afforded greater 
probative value; statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy because the 
declarant has a strong motive to tell the truth in order to 
receive proper care).

Additionally, the second left eye injury event the Veteran 
describes appears to be the right eye injury that occurred in 
December 1983.  On his VA claim for compensation, the Veteran 
specifically wrote that left eye blurred vision and twitching 
began in service on December 14, 1983.  Service treatment records 
are clear and consistent in identifying a right eye injury in 
December 1983, not a left eye injury.  The Veteran's description 
is of the left eye injury in service by an elbow while playing 
sports, while the right eye injury that actually occurred in 
December 1983 was caused by a thumb to the right eye while 
playing sports.  Such very specific evidence, which includes both 
the Veteran's reports of history and complaints, including for 
treatment purposes, as well as contemporaneous in-service 
clinical findings that show right eye injury and treatment, are 
of more probative value that the Veteran's attempted recollection 
over 20 years after service as to which eye was injured in 
service.  The February 1984 separation physical examination 
reflects no findings or discussion of chronic eye disability of 
either eye.  For these reasons, although the Board's initial 
impression upon receiving the Veteran's testimony was that the 
report of a left eye injury appeared credible, after a more 
thorough review and weighing of all the evidence, the Board finds 
that the Veteran's assertion of left eye injury, chronic symptoms 
in service, and continuous post-service symptoms is inconsistent 
with the other evidence of record and is not credible. 

The Board also finds that the Veteran did not experience 
continuous symptoms of eye disorder, including traumatic iritis, 
after service separation in February 1984.  In addition to the 
negative clinical findings for any eye disorder at the service 
separation examination, the evidence shows no complaints, 
findings, diagnosis, or treatment for an eye disorder in the 
years following service separation.  Post-service VAMC treatment 
records that show treatment in 1990 for other disorders does not 
include any complaints, findings, diagnoses, or treatment for any 
eye disorder.  The absence of any complaints of eye symptoms, in 
the context of treatment for other disorders at the VAMC, is 
highly probative evidence that the Veteran was not experiencing 
post-service symptomatology of the eyes.  See Rucker, 10 Vet. 
App. at 73 (1997).
 
The Board further finds that the Veteran does not have a current 
disability of either eye.  The VA examiner found no residuals 
following the in-service trauma to the right eye, there was no 
diagnosis of any disability pertaining to the left eye, and the 
examiner assessed the vitreous floaters to be a normal 
occurrence.  "A vitreous floater is a bit of optical debris as a 
dead cell or cell fragment in the vitreous humor or lens that may 
be perceived as a spot before the eye."  Nix v. Brown, 4 Vet. 
App. 462, 464 (1993).

	Service connection may only be granted for a current disability, 
regardless of the theory of service connection; when a claimed 
condition is not shown, there may be no grant of service 
connection.  See 38 U.S.C.A. § 1110.  The Court has held that 
"Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).
	
Even if vitreous floaters were considered to be an abnormal 
finding that, because the symptoms may be considered analogous to 
impairment of vision so as to be considered a disability for VA 
disability compensation purposes, the weight of the competent 
evidence demonstrates that the vitreous floaters are not related 
to service, including to the December 1983 right eye injury of 
traumatic iritis.  The August 2009 addendum opinion was that the 
vitreous floaters were less likely than not related to the 
traumatic iritis event, as the injury that occurred to the front 
(anterior) of the eye had resolved with no residuals.  

The record otherwise contains no report or opinion by a medical 
professional linking any existing eye disorder to service or to 
any event occurring in service.  In addition, as the weight of 
the evidence demonstrates no left eye injury in service, no 
chronic symptoms of eye disorder in service, and no continuous 
symptoms of eye disorder after service, the evidence of record 
does not support a nexus to service on the basis of continuity of 
symptomatology.  The left eye disorder symptoms the Veteran now 
complains of are different from the in-service right eye 
symptoms.  While the Veteran is competent to report any injury 
and any symptoms, including visual impairment, that he 
experiences at any time, the Veteran himself is not competent to 
diagnose an eye disease or to offer an opinion as to etiology for 
a body system as complicated as vision.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 
For these reasons, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for service connection 
for residuals of traumatic iritis of the eyes, claimed as left 
eye blurry vision.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not for 
application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for residuals of traumatic iritis of the eyes 
is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


